Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         24-JUN-2022
                                                         08:10 AM
                                                         Dkt. 16 OGAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                      In the Interest of J.H.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-S No. 18-00251)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Petitioner-Appellee The Department of Human
Services’ Application for Writ of Certiorari filed on May 2,
2022, is accepted and will be scheduled for oral argument.        The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED:   Honolulu, Hawaiʻi, June 24, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins